NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
ARMOUR OF AMERICA,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcm,t-Appellee,
AND
ARMORWORKS, LLC, -
Defen,dant.
2011-5058
Appea1 from the United States Court of Federal
C1aims in case n0. 04-CV-1731, Judge Marian B1ank
Horn.
ON MOTION
ORDER
Upon consideration of Armour of America’s unopposed
motion for an extended briefing schedu1e,

ARMooR or AMER1cA v. us 2
IT ls 0RDERED THA'r:
The motion is granted Arn1our’s opening brief is due
by August 1, 2011. The United States’ response brief is
due Septe1nber 9, 2011.
FOR THE CoURT
,!QN 22 2011 /S/ Jan H01-haig
Date J an Horba1y'
C1erk
ccc Mary E1izabeth Bosco, Esq.
Matthew H. So1omson, Esq. u_s_c0uR.FE,l§EFPPE.ALS mn
s2 1 THE FEDERAL C|RCUlT
JUN 22_2U11
.IAN HDRBALY
CLEH(